Citation Nr: 1449171	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has re-characterized the issue of entitlement to service connection for bipolar disorder to include the broader issue of entitlement to service connection for an acquired psychiatric disorder.  At present, the record contains a myriad of psychiatric diagnoses, to include bipolar disorder, adjustment disorder, mixed personality disorder, depression, and polysubstance disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Pursuant to a January 2010 substantive appeal, VA Form 9, the Veteran was scheduled for a hearing before a Veterans Law Judge in July 2011.  However, the Veteran failed to appear and he failed to provide a statement showing good cause within 15 days of the hearing date.  Accordingly, the Veteran's request for a hearing is considered withdrawn. 38 C.F.R. § 20.704 (d) (2014).  

The record reflects that the Veteran has made additional requests for hearing as recent as August 2014.  As indicated in a letter sent to the Veteran from the Board's Executive in Charge Laura Eskenazi in May 2014, the Veteran's failure to provide good cause for failing to appear within 15 days of the originally scheduled hearing date precludes any further opportunity for a hearing on this matter.  

This claim was previously before the Board in March 2012.  The Board remanded the appeal for outstanding VA treatment records, and possible service personnel records to determine the Veteran's involvement in animal/human trials.  The searches conducted in January 2013 were negative for any records.  The appeal has now returned to the Board and is ready for adjudication.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on VA's paperless systems, "Virtual VA" and Veterans Benefits Management System (VBMS), to insure a total review of the evidence.

FINDINGS OF FACT

1.  The Veteran is currently diagnosed with a multiple psychiatric disorders, to include a bipolar disorder.

2.  The preponderance of the evidence weighs against a finding that the Veteran's acquired psychiatric disorder is etiologically related to his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   

In the instant case, VA satisfied the duty to notify the Veteran.  VA provided the Veteran notice regarding what evidence is necessary to substantiate his service connection claim in November 2008.  The Veteran has not asserted that there has been any deficiency in the VCAA notice provided to him or that he does not understand the evidence necessary to substantiate his claim.  Accordingly, this duty is fulfilled. 

VA has also satisfied its duty to assist the Veteran.  VA made reasonable efforts to obtain relevant records and evidence.  Specifically, VA obtained the Veteran's service treatment and personnel records, post-service treatment records, and the Veteran's written assertions.  On remand, VA made an additional search for outstanding post-service treatment records and service personnel records.  However, no additional records were located.  Accordingly, there do not appear to be any outstanding private or VA treatment records pertinent to these claims.  

The Board acknowledges that no VA examination or opinion was obtained in connection with this claim.  However, VA was not required to in the instant case. The Veteran's claim turns largely on the verification of a claimed in-service occurrence.  Two pivotal Court cases exist that address the need for a VA opinion/examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, for the reasons detailed below, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event resulting in a chronic psychiatric disability.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a right knee disability.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

Accordingly, all appropriate due process issues have been satisfied.  See 38 C.F.R. 
§ 3.103.  

II.  Service Connection 

A.  Legal Criteria

In order to prevail on the issue of service connection, there must be competent evidence showing the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for post-traumatic stress disorder applies a slightly different framework requiring: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. 
§ 3.304(f).
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.  Analysis

The Veteran has been diagnosed with several psychiatric disorders including  bipolar disorder as noted in his VA and private treatment records dating back to 1995.   The Veteran claims entitlement to service connection for a bipolar disorder due to traumatic events he witnessed during service.  The Veteran states that he was a part of experimental test at a Naval Biodynamics Laboratory located in New Orleans, Louisiana in the development of motion sickness drugs.  He reports that he was subject to being put in a sled type device used to simulate movement of an individual on a high speed carrier.  He also reports witnessing chimpanzees "tortured."  He says since leaving the Navy, he continued to be affected by these experiences.  Although the Veteran reports an event similar to a stressor found in the criteria for service connection for PTSD, the Veteran has not been diagnosed with PTSD.  Accordingly, only the general service connection criteria are applicable.  

In considering the Veteran's claim, the Board first examined the Veteran's service treatment and personnel records to ascertain the events as reported by the Veteran and/or the presence of a psychiatric disability during service, but found no evidence to corroborate the Veteran's assertions.   

The service treatment and personnel records demonstrate no history of psychiatric issues upon entering service, during service and upon separation, and no corroboration of the events discussed by the Veteran.  The Veteran's March 1989 enlistment examination and April 1992 separation examination report are negative for any psychiatric issues.  Treatment records developed throughout the Veteran's service demonstrate treatment for acute medical conditions such as a common cold, and no indication of any psychological problems.  Furthermore, there is no evidence that the Veteran was ever involved in any animal and/or human trials as he contends or even places him working in a laboratory.  

Post-service, the Veteran's treatment records do not link the Veteran's diagnosed psychiatric disability to his active duty service.  The Veteran's psychiatric issues have been consistently associated with substance abuse.  In 1995, the Veteran received psychiatric treatment from the Coliseum Psychiatric Hospital.  During his evaluation, the Veteran's reported anxiety and depression were considered "substance induced."  In subsequent treatment records from VA and private treatment facilities including River Region Human Services and Reception Medical Center, the Veteran's lengthy substance abuse history is discussed in relation to his psychiatric issues.  The only mention of the Veteran's military service is seen in subjective history reports where the Veteran documents prior employment.  At no time in these treatment records does the Veteran tie any of his psychiatric issues to military service.  His comments focus on his substance abuse and desire to become sober.  

Unfortunately, without any competent or credible lay or medical evidence connecting the Veteran's psychiatric condition to service, the Board must deny this claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder, is denied. 


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


